Order and judgment appealed from are unanimously affirmed, on the law, with costs to defendants-respondents against plaintiff-appellant. Leave is granted, however, to plaintiff to appeal to the Court of Appeals. We are constrained, as was Special Term, to affirm the dismissal *937of the complaint in this action by a wife for loss of consortium resulting from injury inflicted on her husband through the alleged negligence of defendants. (See Prosser on Torts [2d ed.], p. 703 et seq.) Concur —Peck, P. J., Breitel, Frank, Valente and Bastow, JJ. [5 Misc 2d 961.]